Affiliated AFL-CIO

DULUTH BUILDING AND CONSTRUCTION TRADES COUNCIL

 

2002 LONDON ROAD LABOR CENTER DULUTH, MINN. 55812
a> ‘
Officers
Craig Olson March 3, 2021
President
Darrell Godbout VIA E-MAIL — dwalker@twoharborsmn.gov
Vice President
Dan Olson Mr. Dan Walker, City Administrator
Secretaly City of Two Harbors
Jeff Daveau th
Treasurer 522 — 18” Avenue
Two Harbors, MN 55616

Boilermakers #647
a | RE: Amendment to City of Two Harbors PLA
Bricklayers #1

Carpenters #361 Dear City Administrator Walker:

Cement Masons #633
On behalf of the Duluth Building and Construction Trades Council, I write to

Elevator #9

IBEW #242 express support for amending the Project Labor Agreement referenced in City
Ordinance Section 2.77.

Insulators #49

lronworkers #512 The Council supports amending the current form of the Project Labor Agreement

by deleting Article 3, Section 2, which is commonly known as a Union Security
provision. The Council also supports adding a new sentence at Article 2, Section

Laborers #1091

Millrights #1348

5, “ : ° as 9 that further clarifies that union membership or support is not required for an
“perators # employee of a non-signatory contractor to work on a City of Two Harbors PLA
Painters #106 project. The sentence states:

Pipefitters #11
Nothing in this Agreement requires employees to

Roofers #96 . . -
Sheetmetal £10 join a union or pay dues or fees to a union as a

a condition of working on the covered project. This
Sprinklerfitters #669 Agreement is not, however, intended to supersede
Teamsters #346 independent requirements in applicable local union

agreements as to contractors that are otherwise
signatory to those agreements and as to employees of
such employers performing covered work.

If you have any questions regarding our support for the amendments described in
this ietter, please let me know. You can reach me by phone at 218-724-6466 or by

e-mail at president@duluthbuildingtrades.com.

Sincerely,
Craig Olson, President

Duluth Building and Construction Trades Council

EXHIBIT_<2Z_
